PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

  No. 13-3853, No. 13-3854, No. 13-3855, No. 13-4070,
               No. 13-4269, No. 13-4325
                    _____________

In Re: Commonwealth’s Motion to Appoint Counsel Against
    or Directed to Defender Association of Philadelphia

                        The Defender Association of
                        Philadelphia,
                        Appellant in No. 13-3853

 In Re: Proceedings Before the Court of Common Pleas of
    Monroe County, Pa. to Determine Propriety of State
     Court Representation by Defender Association of
                       Philadelphia

                        The Defender Association of
                        Philadelphia,
                        Appellant in No. 13-3854

  In Re: Commonwealth’s Request for Relief Against or
     Directed to Defender Association of Philadelphia

                        The Defender Association of
                        Philadelphia,
                        Appellant in No. 13-3855
 In Re: Proceeding Before The Court of Common Pleas Of
      Philadelphia To Determine The Propriety of The
  Defender Association of Philadelphia's Representation of
    William Johnson In Commonwealth of Pennsylvania
                        v. Johnson

                         Commonwealth of Pennsylvania,
                         Appellant in No. 13-4070

In Re: Commonwealth of Pennsylvania’s Rule to Show Cause
     Filed in Commonwealth of Pennsylvania v. William
                       Housman

                          The Defender Association of
                          Philadelphia,
                          Appellant in 13-4269

 In Re: Commonwealth’s Motion to Appoint New Counsel
Against or Directed to Defender Association of Philadelphia

                          Commonwealth of Pennsylvania,
                          Appellant in No. 13-4325

                     _____________

  On Appeal from the United States District Court for the
            Eastern District of Pennsylvania
           (Civil Action No. 2-13-mc-00062)
         District Judge: Hon. Cynthia M. Rufe
           (Civil Action No. 2-13-cv-02242)
         District Judge: Hon. Berle M. Schiller




                            2
   On Appeal from the United States District Court for the
               Middle District of Pennsylvania
 (Civil Action Nos. 1-13-cv-00510; 3-13-cv-00511; 1-13-cv-
                    00561; 1-13-cv-02103)
           District Judge: Hon. A. Richard Caputo
                       _____________

                   Argued: June 25, 2014

Before: MCKEE, Chief Judge, FUENTES, GREENAWAY,
                JR., Circuit Judges.

               (Opinion Filed: June 12, 2015)


Hugh J. Burns, Jr., Esq. [ARGUED]
Thomas W. Dolgenos, Esq.
Philadelphia County Office of District Attorney
3 South Penn Square
Philadelphia, PA 19107

Jaime M. Keating, Esq.
Cumberland County District Attorney’s Office
1 Courthouse Square
Carlisle, PA 17013

Christopher J. Schmidt
Pennsylvania Office of Attorney General
16th Floor, Strawberry Square
Harrisburg, PA 17120

Attorneys for Commonwealth of Pennsylvania




                             3
Patrick J. Carome, Esq.
Joshua M. Salzman, Esq.
Paul R.Q. Wolfson, Esq. [ARGUED]
Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue, N.W.
Washington, DC 20006

David Richman, Esq.
Pepper Hamilton LLP
18th & Arch Streets
3000 Two Logan Square
Philadelphia, PA 19103

Attorney for Defender Association of Philadelphia

Lawrence S. Lustberg, Esq.
Benjamin Z. Yaster, Esq.
Gibbons P.C.
One Gateway Center
Newark, NJ 07102

Attorneys for Amici-Appellees National Asssociation of
Criminal Defense Lawyers, Pennsylvania Association of
Criminal Defense Lawyers


                      _____________

                        OPINION
                      _____________

FUENTES, Circuit Judge:

      This case involves a concerted effort by the




                             4
Commonwealth of Pennsylvania and various Pennsylvania
counties to bar attorneys from the Capital Habeas Unit of the
Federal Community Defender Organization for the Eastern
District of Pennsylvania (“Federal Community Defender”)
from representing clients in state post-conviction proceedings.
In seven different Post-Conviction Review Act (“PCRA”)
cases in various Pennsylvania counties, hearings were
initiated to disqualify the Federal Community Defender as
counsel. In each case, the cited reason for disqualification was
based on the organization’s alleged misuse of federal grant
funds to appear in state proceedings.

        The Federal Community Defender removed all of
these motions under the federal officer removal statute, 28
U.S.C. § 1442(a)(1), (d)(1). In response, the Commonwealth
filed motions under 28 U.S.C. § 1447(c) to return each case to
the state court, claiming that the federal officer removal
statute did not confer federal subject matter jurisdiction. The
Federal Community Defender then filed motions to dismiss
under Federal Rule of Civil Procedure 12(b)(6), arguing that
the Commonwealth lacked a private right of action under
federal law, and alternatively that federal law preempted the
Commonwealth’s motions.

       The District Courts split on the jurisdictional question.
In three cases, the Eastern District of Pennyslvania denied the
Commonwealth’s motions to remand and granted the Federal
Community Defender’s motions to dismiss. In four cases, the
Middle District of Pennsylvania granted the motions to
remand, and denied as moot the Federal Community
Defender’s motions to dismiss.

      The threshold question before us is whether the
Federal Community Defender Organization’s invocations of




                               5
removal jurisdiction were proper. We conclude that they
were. On the merits of the Federal Community Defender’s
motions to dismiss, we conclude that the Commonwealth’s
attempts to disqualify it as counsel in PCRA proceedings are
preempted by federal law. Accordingly, we affirm the
judgments of the District Court for the Eastern District of
Pennsylvania, and we reverse the judgments of the Middle
District and remand with instructions to grant the Federal
Community Defender’s motions to dismiss.1

I. BACKGROUND

      A. Statutory Framework

       The Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A,
requires each District Court to establish a plan to furnish
representation to indigent persons charged with federal
crimes. The CJA authorizes the Judicial Conference, the
congressionally created policy-making arm of the U.S.
Courts, to “issue rules and regulations governing the
operation of plans [of representation] formulated under [the
CJA].” § 3006A(h). The Judicial Conference has exercised
this authority by promulgating a comprehensive regulatory
framework for administering the CJA, which it sets out in its
Guide to Judiciary Policy (“Guide”), Vol. 7, Part A.2


1
   Isaac Mitchell, the petitioner in the underlying post-
conviction proceeding that gave rise to Appeal No. 13-3817,
died while the appeal was pending. Accordingly, we have
dismissed that appeal as moot by separate order.
2
  Available at http://www.uscourts.gov/rules-
policies/judiciary-policies/criminal-justice-act-cja-guidelines
(last visited May 27, 2015).




                              6
        Under 18 U.S.C. § 3599(a)(2), the District Court must
appoint counsel to any indigent inmate, federal or state,
pursuing a federal habeas corpus challenge to a death
sentence. Further, habeas petitioners facing execution have
“enhanced rights of representation” under 18 U.S.C. § 3599,
as compared to non-capital defendants and other habeas
petitioners. Martel v. Clair, 132 S. Ct. 1276, 1284 (2012).
This enhanced right of representation includes more
experienced counsel, a higher pay rate, and more money for
investigative and expert services. Id. at 1285. These measures
“reflect a determination that quality legal representation is
necessary in all capital proceedings to foster fundamental
fairness in the imposition of the death penalty.” Id.
(alterations and quotation marks omitted). In some
circumstances, a federal court can appoint counsel to
represent a federal habeas corpus petitioner in state court for
the purpose of exhausting state remedies before pursuing
federal habeas relief. Harbison v. Bell, 556 U.S. 180, 190 n.7
(2009).

       For districts where at least two-hundred people require
the appointment of counsel, the CJA allows for the creation of
two types of defender organizations. The first is a Federal
Public Defender, which is essentially a federal government
agency. The second is a Community Defender Organization.
See § 3006A(g)(2). A Community Defender Organization,
while not a federal agency, is defined as a “nonprofit defense
counsel service established and administered by any group
authorized by the plan to provide representation.”
§ 3006A(g)(2)(B). A Community Defender Organization’s
bylaws must appear in “the plan of the district or districts in
which it will serve,” and Congress requires it to “submit to
the Judicial Conference of the United States an annual report
setting forth its activities and financial position and the




                              7
anticipated caseload and expenses for the next fiscal year.” Id.
       B. The Federal Community Defender Organization
and the Administrative Office of the United States Courts

       The Federal Community Defender is a Community
Defender Organization that represents indigent defendants
charged with federal crimes. Its Capital Habeas Unit specially
represents inmates sentenced to death in Pennsylvania in
federal habeas corpus proceedings.

       The Federal Community Defender operates as a
distinct sub-unit of the Defender Assocation of Philadelphia.
It receives a periodic sustaining grant through
§ 3006A(g)(2)(B)(ii). This grant is paid “under the
supervision of the Director of the Administrative Office of the
United States Courts.” § 3006A(i). The Administrative Office
of the United States Courts (“AO”) is an agency within the
Judicial Conference. The Guide’s grant terms require the AO
to audit the Federal Community Defender every year. Unless
otherwise authorized by the AO, the Federal Community
Defender is prohibited from commingling grant funds with
non-grant funds and is required to use grant funds “solely for
the purpose of providing representation and appropriate other
services in accordance with the CJA.” J.A. 334; see also J.A.
338-39. If the Federal Community Defender fails to “comply
substantially” with the terms of the grant or is “unable to
deliver the representation and other services which are the
subject of th[e] agreement,” the Judicial Conference or the
AO “may reduce, suspend, or terminate, or disallow payments
under th[e] grant award as it deems appropriate.” J.A. at 341.

        The U.S. District Court for the Eastern District of
Pennsylvania designates the Federal Community Defender to
facilitate CJA representation to eligible individuals. The




                               8
Middle District of Pennsylvania includes the Federal
Community Defender as an organization that may be
appointed to represent indigent capital habeas petitioners.3

       The Federal Community Defender acknowledges that
it sometimes appears in PCRA proceedings without a federal
court order directing it to do so. It alleges, however, that in
such cases it uses federal grant funds only for “preparatory
work that [will also be] relevant to a federal habeas corpus
petition” and only if it “has received a federal court order
appointing it as counsel for federal habeas proceedings or is
working to obtain such an appointment.” Second Step Br. 10.
Otherwise, it uses donated funds. See id. at 10-11.

       C. The Genesis of the Disqualification Motions

        These disqualification proceedings were spawned by a
concurrence written by then-Chief Justice Castille of the
Pennsylvania Supreme Court, in a decision denying PCRA
relief to a petitioner represented by the Federal Community
Defender. Chief Justice Castille criticized the organization’s
representation of capital inmates in state proceedings and
asked pointedly: “is it appropriate, given principles of
federalism, for the federal courts to finance abusive litigation
in state courts that places such a burden on this Court?”
Commonwealth v. Spotz, 18 A.3d 244, 334 (Pa. 2011)
(Castille, C.J., concurring). Chief Justice Castille answered in
the negative, commenting on the “obstructionist” tactics of
the Federal Community Defender attorneys and the
“perverse[ness]” of the commitment of federal resources to
3
  Middle District Plan, § VII, available at
http://www.pamd.uscourts.gov/sites/default/files/cja_plan.pdf
(last visited May 27, 2015).




                               9
state post-conviction proceedings. Id. at 165.
       D. Procedural History

       Seizing on Chief Justice Castille’s comments, the
District Attorney of Philadelphia filed a “Petition for Exercise
of King’s Bench Jurisdiction Under 42 Pa. C.S. § 726”
directly with the Pennsylvania Supreme Court, requesting that
all Federal Community Defender counsel be disqualified from
continuing to represent clients in state PCRA proceedings
absent an authorization order from a federal court. In re:
Appearance of Federal FCDO in State Criminal Proceedings
(hereinafter King’s Bench Petition), No. 11-cv-7531, Doc. 1
at 11-42 (E.D. Pa. Dec. 8, 2011).

       The Federal Community Defender removed the King’s
Bench Petition to federal court in the U.S. District Court for
the Eastern District of Pennyslvania. Its basis for removal was
the federal officer removal statute, 28 U.S.C. § 1442(a)(1),
(d)(1). Within six days, however, the Commonwealth
voluntarily dismissed the action.

       The Commonwealth subsequently sought to disqualify
Federal Community Defender counsel in individual PCRA
proceedings. The Pennsylvania Supreme Court also initiated
inquiries into the Federal Community Defender’s continued
representation of PCRA petitioners. Before us now are seven
actions consolidated from the District Courts in the Eastern




                              10
and Middle Districts of Pennsylvania.4 In each case, a federal
4
  The District Court judgments we review here are: In re
Commonwealth’s Motion to Appoint Counsel Against or
Directed to Defender Ass’n of Philadelphia, Respondent
(hereinafter Dowling), 1:13-CV-510, 2013 WL 4458848
(M.D. Pa. Aug. 16, 2013), reconsideration denied, 1:13-CV-
510, 2013 WL 5781732 (M.D. Pa. Oct. 25, 2013); In re
Proceedings Before the Court of Common Pleas of Monroe
Cnty., Pa. to Determine Propriety of State Court
Representation by Defender Ass’n of Philadelphia
(hereinafter Sepulveda), 3:13-CV-511, 2013 WL 4459005
(M.D. Pa. Aug. 16, 2013), reconsideration denied, 3:13-CV-
511, 2013 WL 5782383 (M.D. Pa. Oct. 25, 2013); In re
Commonwealth’s Request for Relief Against or Directed to
Defender Ass’n of Philadelphia, Respondent (hereinafter
Dick), 1:13-CV-561, 2013 WL 4458885 (M.D. Pa. Aug. 16,
2013), reconsideration denied, 1:13-CV-561, 2013 WL
5781760 (M.D. Pa. Oct. 25, 2013); In re: Commonwealth of
Pennsylvania’s Rule to Show Cause (hereinafter Housman),
No. 13-cv-2103, Doc. 14 (M.D. Pa. Oct. 25, 2013); In re
Proceeding Before Court of Common Pleas of Philadelphia
(hereinafter Johnson), CIV.A. 13-2242, 2013 WL 4774499
(E.D. Pa. Sept. 6, 2013); In re Commonwealth’s Motion to
Appoint New Counsel Against or Directed to Defender Ass’n
of Philadelphia (hereinafter Harris), MISC.A. 13-62, 2013
WL 4501056 (E.D. Pa. Aug. 22, 2013), reconsideration
denied, MISC.A. 13-62, 2013 WL 5498152 (E.D. Pa. Oct. 3,
2013). The action mooted by Isaac Mitchell’s death is In re:
Proceeding in Which the Commonwealth of Pennsylvania
Seeks to Compel the Defender Association of Philadelphia to
Produce Testimony and Documents and to Bar it from
Continuing to Represent Defendant Mitchell in State Court
(hereinafter Mitchell), 13-CV-1871, 2013 WL 4193960 (E.D.




                             11
court assigned the Federal Community Defender to represent
these clients in federal habeas corpus proceedings, but not in
state PCRA proceedings. Like the King’s Bench Petition, the
main thrust of these motions, as well as the Pennsylvania
Supreme Court’s orders, is that Federal Community Defender
attorneys should be removed from the underlying PCRA
cases because they are misusing federal funds by representing
clients in state proceedings without an authorization order
from a federal court. A summary of the allegations in these
disqualification motions follows.

       In Mitchell, the District Attorney of Philadelphia filed
a “Motion to Remov[e] Federal Counsel” in the Pennsylvania
Supreme Court. J.A. at 309-16. The DA alleged that (1) “the
presence of federally-funded [Federal Community Defender]
lawyers in this case [wa]s unlawful [under 18 U.S.C. § 3599],
as there has been no order from a federal court specifically
authorizing them to appear in state court,” J.A. at 310, and (2)
it was “a violation of the sovereignty of the Commonwealth
of Pennsylvania for lawyers funded by a federal government
agency for the purpose of appearing in federal courts to
instead appear in the state’s criminal courts,” J.A. at 312-13.

       In a per curiam order, the Pennsylvania Supreme Court
found that the Commonwealth’s allegations were potentially
meritorious:
       [T]he matter is REMANDED to the PCRA
       court to determine whether current counsel, the
       . . . [Federal Community Defender] . . . may
       represent appellant [Mitchell] in this state
       capital PCRA proceeding, or whether other
       appropriate post-conviction counsel should be

Pa. Aug. 15, 2013).




                              12
       appointed. In this regard, the PCRA court must
       first    determine     whether     the    [Federal
       Community Defender] used any federal grant
       monies to support its activities in state court in
       this case. If the [Federal Community Defender]
       cannot demonstrate that its actions here were
       all privately financed, and convincingly attest
       that this will remain the case going forward, it is
       to be removed.

J.A. at 275 (emphasis added).5

       The Supreme Court’s remand order in Mitchell was the
genesis of similar proceedings in the remaining PCRA cases
that are on review here. In Housman, the District Attorney of
Cumberland County filed an almost identical motion as the
DA in Mitchell. J.A. at 713-20. The DA in Housman
contended that, “[w]hen a PCRA court finds that [Federal
Community Defender] attorneys use federal funding in a state
proceeding, they must remove the [Federal Community
Defender] attorneys from the case.” J.A. at 718. The Attorney
General of Pennsylvania filed motions in three other cases,
Harris, Dowling, and Dick. J.A. at 456, 502; In re:
Commonwealth’s Request for Relief Against or Directed to
Defender Association of Philadelphia, No. 13-cv-561, Doc.
10-4 at 8 (M.D. Pa., March 28, 2013).


5
   This order provoked a dissent from two of the justices, on
the basis that the legal issues “require the construction of
federal statutes and other authority, consideration of the
relationship between federal and state court systems in capital
litigation, and consideration of counsel’s role therein.” J.A. at
278.




                               13
       In Johnson and Sepulveda, the Pennsylvania Supreme
Court issued sua sponte orders to the PCRA trial courts. In
Johnson, the Supreme Court required that the Federal
Community Defender “produce a copy of any federal
appointment order it may have secured in this matter, within
ten (10) days of the issuance of this Order.” J.A. at 392. In
Sepulveda, the order was more detailed:

      If federal funds were used to litigate the PCRA
      below—and the number of [Federal Community
      Defender] lawyers and witnesses involved, and the
      extent of the pleadings, suggest the undertaking was
      managed with federal funds—the participation of the
      [Federal Community Defender] in the case may well
      be unauthorized by federal court order or federal law.
      Accordingly, on remand, the PCRA court is directed to
      determine whether to formally appoint appropriate
      post-conviction counsel and to consider whether the
      [Federal Community Defender] may or should
      lawfully represent appellant in this state capital PCRA
      proceeding.

Commonwealth v. Sepulveda, 55 A.3d 1108, 1151 (Pa. 2012)
(emphasis added).

       The Federal Community Defender removed these
seven proceedings, producing seven separate federal civil
actions, four in the Middle District of Pennsylvania, and three
in the Eastern District of Pennsylvania.6 The Commonwealth
responded to each removal petition with a motion to remand,
6
  Although the disqualification proceedings were removed to
federal court, the underlying PCRA actions remained in state
court.




                              14
claiming that federal jurisdiction was improper. The Federal
Community Defender simultaneously filed a motion to
dismiss on the merits under Federal Rule of Civil Procedure
12(b)(6). The District Courts split: judges in the Eastern
District found there was federal jurisdiction and granted the
Federal Community Defender’s motions to dismiss on the
merits. A judge deciding four of these actions in the Middle
District granted the Commonwealth’s motions to remand and
denied as moot the Federal Community Defender’s motions
to dismiss. Each party appeals the adverse rulings against it.

II. REMOVAL JURISDICTION

        The first issue in this case is whether federal courts
have jurisdiction over the Commonwealth’s disqualification
motions. We have jurisdiction over these appeals under 28
U.S.C. § 1291; see also 28 U.S.C. § 1447(d). We review de
novo whether the District Court had subject matter
jurisdiction. Bryan v. Erie Cnty. Office of Children & Youth,
752 F.3d 316, 321 n.1 (3d Cir. 2014). A defendant seeking
removal must provide a “notice of removal . . . containing a
short and plain statement of the grounds for removal.” 28
U.S.C. § 1446. This notice “must allege the underlying facts
supporting each of the requirements for removal jurisdiction.”
Leite v. Crane Co., 749 F.3d 1117, 1122 (9th Cir. 2014).
Because the Commonwealth facially attacks jurisidiction, we
construe the facts in the removal notice in the light most
favorable to the Federal Community Defender. See
Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d
Cir. 2014).

       The Federal Community Defender proposes that
federal courts have mandatory jurisdiction under the federal
officer removal statute, 28 U.S.C. § 1442(a)(1), (d)(1). For




                             15
the following reasons, we agree.

      A. Statutory Framework

      The federal officer removal statute has existed in some
form since 1815. Willingham v. Morgan, 395 U.S. 402
(1969). The Statute’s “basic purpose” is:
      [T]o protect the Federal Government from the
      interference with its operations that would
      ensue were a State able, for example, to arrest
      and bring to trial in a State court for an alleged
      offense against the law of the State, officers and
      agents of the Federal Government acting within
      the scope of their authority.

Watson v. Phillip Morris Cos., Inc., 551 U.S. 142, 150 (2007)
(alterations and internal quotation marks omitted).

      The federal officer removal statute’s current form, §
1442, is the result of many amendments that broadened a
1948 codification of the statute. Willingham, 395 U.S. at 406.
Following its most recent amendment in 2011, the statute
provides, in relevant part:

      (a) A civil action or criminal prosecution that is
      commenced in a State court and that is against or
      directed to any of the following may be removed by
      them to the district court of the United States for the
      district and division embracing the place wherein it is
      pending:

             (1) The United States or any agency thereof or
             any officer (or any person acting under that
             officer) of the United States or of any agency




                             16
              thereof, in an official or individual capacity, for
              or relating to any act under color of such office
              or on account of any right, title or authority
              claimed under any Act of Congress for the
              apprehension or punishment of criminals or the
              collection of the revenue.
        ...

      (d) In this section, the following definitions apply:

              (1) The terms “civil action” and “criminal
              prosecution” include any proceeding (whether
              or not ancillary to another proceeding) to the
              extent that in such proceeding a judicial order,
              including a subpoena for testimony or
              documents, is sought or issued. If removal is
              sought for a proceeding described in the
              previous sentence, and there is no other basis
              for removal, only that proceeding may be
              removed to the district court.

28 U.S.C. § 1442(a)(1), (d)(1).

        “Section 1442(a) is an exception to the well-pleaded
complaint rule, under which (absent diversity) a defendant
may not remove a case to federal court unless the plaintiff’s
complaint establishes that the case arises under federal law.”
Kircher v. Putnam Funds Trust, 547 U.S. 633, 644 n.12
(2006) (internal quotation marks omitted). Under this statute,
a colorable federal defense is sufficient to confer federal
jurisdiction. See id. Unlike the general removal statute, the
federal officer removal statute is to be “broadly construed” in
favor of a federal forum. See Sun Buick, Inc. v. Saab Cars
USA, Inc., 26 F.3d 1259, 1262 (3d Cir. 1994).




                              17
        The Removal Clarification Act of 2011, Pub. L. 112-
51, 125 Stat. 545 (2011), made two amendments to § 1442
that are relevant here. First, the Act clarified that the term
“civil action” includes ancillary proceedings, so long as a
“judicial order” is sought or issued. Id. at 545; see
§ 1442(d)(1). Second, it added the words “or relating to” after
“for” in § 1442(a). 125 Stat. 545. The House Committee on
the Judiciary wrote that the changes to the statute were meant
“to ensure that any individual drawn into a State legal
proceeding based on that individual’s status as a Federal
officer has the right to remove the proceeding to a U.S.
district court for adjudication.” H.R. Rep. No. 112-17, pt. 1
(2011), as reprinted in 2011 U.S.C.C.A.N. 420, 420.
Furthermore, adding the “or relating to” language is “intended
to broaden the universe of acts that enable Federal officers to
remove to Federal court.” Id. at 425.

       B. Preliminary Considerations

        As a preliminary matter, we must address a couple of
arguments raised by the Commonwealth. We note that the
proceedings are “civil actions” as defined by § 1442(a)(1),
(d)(1): they are ancillary proceedings in which a judicial order
was sought or, in the cases of Mitchell, Johnson, and
Sepulveda, issued. Contrary to the Commonwealth’s related
assertion, attorney disciplinary proceedings are not
categorically exempt from removal under § 1442. See
Kolibash v. Comm. on Legal Ethics of W. V. Bar, 872 F.2d
571, 576 (4th Cir. 1989) (allowing for attorney disciplinary
proceedings in front of the Committee on Legal Ethics of
West Virginia to be removed because the “state investigative
body operate[d] in an adjudicatory manner”). In any event,
the disqualification motions in this case are not attorney




                              18
disciplinary proceedings. See Commonwealth v. Spotz, No.
576 CAP, 2011 Pa. LEXIS 2368, at *6 (Pa. Oct. 3, 2011)
(Baer, J., dissenting) (contending that “unethical practices
engaged in by the [Federal Community Defender] attorneys
should be resolved by referral to the Disciplinary Board”).

       C. Elements for Removal

       In order for the Federal Community Defender to
properly remove under § 1442, it must meet four
requirements. The Federal Community Defender must show
that (1) it is a “person” within the meaning of the statute; (2)
the Commonwealth’s claims are based upon the Federal
Community Defender’s conduct “acting under” the United
States, its agencies, or its officers; (3) the Commonwealth’s
claims against it are “for, or relating to” an act under color of
federal office; and (4) it raises a colorable federal defense to
the Commonwealth’s claims. Ruppel v. CBS Corp., 701 F.3d
1176, 1180-81 (7th Cir. 2012); accord Feidt v. Owens
Corning Fiberglas Corp., 153 F.3d 124, 127 (3d Cir. 1998).

       D. Application of the Elements for Removal

       We address each of the four elements in turn.

       1. The Federal Community Defender is a “person”

       The Federal Community Defender is a “person” within
the meaning of §1442(a)(1). Because the statute does not
define “person,” we look to 1 U.S.C. § 1, which defines the
term to “include corporations, companies, associations, firms,
partnerships, societies, and joint stock companies, as well as
individuals.” 1 U.S.C. § 1; see also Ruppel, 701 F.3d at 1181.
As a non-profit corporation, the Defender Association of




                               19
Phildelphia falls within this definition. Furthermore, as the
Second Circuit has recognized, “the legislative history is
devoid of evidence suggesting that Congress intended § 1442
not apply to corporate persons,” and “§ 1442 also lists other
non-natural entities, such as the United States and its
agencies, which suggests that interpreting ‘person’ to include
corporations is consistent with the statutory scheme.”
Isaacson v. Dow Chem. Co., 517 F.3d 129, 135-36 (2d Cir.
2008). Consequently, we find that the Defender
Association—the umbrella organization and therefore the
named party in this case—satisfies the first requirement for
removal.

     2. The Federal Community Defender was “acting
under” a federal officer or agency

       The Federal Community Defender satisfies the next
element because the injuries the Commonwealth complains of
are based on the Federal Community Defender’s conduct
while it was “acting under” the AO. See Feidt, 153 F.3d at
127.

        The words “acting under” describe “the triggering
relationship between a private entity and a federal officer.”
Watson, 551 U.S. at 149. The Supreme Court has stated that
“the word ‘under’ must refer to what has been described as a
relationship that involves ‘acting in a certain capacity,
considered in relation to one holding a superior position or
office.’” Id. at 151 (quoting 18 Oxford English Dictionary
948 (2d ed. 1989)).

        Furthermore, “precedent and statutory purpose make
clear that the private person’s ‘acting under’ must involve an
effort to assist, or to help carry out, the duties or tasks of the




                               20
federal superior.” Id. at 152. The Court has stressed that
“[t]he words ‘acting under’ are broad, and . . . that the statute
must be ‘liberally construed.’” Id. at 147 (quoting Colorado
v. Symes, 286 U.S. 510, 517 (1932)).

        While the Court has not precisely determined “whether
and when particular circumstances may enable private
contractors to invoke the statute,” id. at 154, it has noted with
approval that “lower courts have held that Government
contractors fall within the terms of the federal officer removal
statute, at least when the relationship between the contractor
and the Government is an unusually close one involving
detailed regulation, monitoring, or supervision.” Id. at 153.
The Supreme Court cited by way of example Winters v.
Diamond Shamrock Chem. Co., 149 F.3d 387, 398-400 (5th
Cir. 1998), in which the Fifth Circuit determined that Dow
Chemical was “acting under” color of federal office when it
manufactured Agent Orange for use in helping to conduct a
war pursuant to a contractual agreement with the United
States.

        The Watson Court explained that in Winters and other
similar cases, the private contractor acted under a federal
officer or agency because the contractors “help[ed] the
Government to produce an item that it need[ed].” 551 U.S. at
153. This is because, the “assistance that private contractors
provide federal officers goes beyond simple compliance with
the law and helps officers fulfill other basic governmental
tasks.” Id. For example, in Winters, “Dow Chemical fulfilled
the terms of a contractual agreement by providing the
Government with a product that it used to help conduct a war.
Moreover, at least arguably, Dow performed a job that, in the
absence of a contract with a private firm, the Government
itself would have had to perform.” Id. at 153-54.




                               21
       The Court contrasted government contractors with
other private parties lacking a contractual relationship with
the government. See id. It concluded that “compliance (or
noncompliance) with federal laws, rules, and regulations does
not by itself [bring a party] within the scope of the statutory
phrase ‘acting under’ a federal ‘official.’” Id. at 153. The
factual scenario in Watson itself is illustrative. In that case,
Phillip Morris could not remove a deceptive and unfair
business practices suit filed against it based merely on a
defense that it complied with Federal Trade Commission
regulations governing its advertising. Id. at 156. The Court
explained that Congress could not have meant for the statute
to sweep so broadly, for if mere compliance with federal law
were sufficient, then the meaning of “acting under” could
include taxpayers who complete federal tax forms; airline
passengers who obey prohibitions on smoking; or federal
prisoners who follow the rules and regulations governing
their conduct. Id. at 152. These types of relationships do not
warrant removal because state court prejudice would not be
expected. See id.

       We adopt the principles outlined in Watson to guide
our understanding of whether the Federal Community
Defender was “acting under” a federal agency. Cf. Jacks v.
Meridian Res. Co., LLC, 701 F.3d 1224, 1231 (8th Cir. 2012)
(relying on same); Bennett v. MIS Corp., 607 F.3d 1076,
1086-87 (6th Cir. 2010) (same). The relationship between the
Federal Community Defender and the federal government is a
sufficiently close one to conclude that the Federal
Community Defender was “acting under” a federal agency—
the Judicial Conference and its subordinate, the AO—at the
time of the complained-of conduct.




                              22
       The Federal Community Defender is a non-profit
entity created through the Criminal Justice Act that is
delegated the authority to provide representation under the
CJA and § 3599. Its “stated purposes must include
implementation of the aims and purposes of the CJA.” Guide,
Vol. 7A, Ch. 4, § 420.20(a). It also must adopt bylaws
consistent with representation under the CJA and a model
code of conduct similar to those governing Federal Public
Defender Organizations. See § 420.20(a) & (c). Through this
relationship, the Federal Community Defender “assists” and
helps the AO to “carry out[] the duties or tasks of a federal
superior,” which is to implement the CJA and § 3599 through
the provision of counsel to federal defendants and indigent
federal habeas corpus petitioners. See Watson, 551 U.S. at
152. Unlike the companies in Watson, the Federal
Community Defender provides a service the federal
government would itself otherwise have to provide. See id. at
154; Isaacson, 517 F.3d at 137 (“Unlike the tobacco
companies in Watson, Defendants received delegated
authority; they were not simply regulated by federal law.”).

        Additionally, the nature of the Commonwealth’s
complaints pertains to the “triggering relationship” between
the Federal Community Defender and the AO, because the
Commonwealth targets the manner in which the Federal
Community Defender uses its federal money, not another
aspect of its representation of clients in state court. See
Watson, 551 U.S. at 149. As a condition of receiving federal
grant money, the Federal Community Defender must
maintain detailed financial records, submit an annual report of
activities and expected caseload, and return unexpended
balances to the AO. Additionally, the Federal Community
Defender is prohibited from commingling CJA funds with its
other funds. And “[u]nless otherwise authorized by the AO,




                              23
no employee of a grantee organization (including the federal
defender) may engage in the practice of law outside the scope
of his or her official duties with the grantee.” J.A. at 340. The
scope of when the Federal Community Defender acts under
the AO, whatever its limits, surely extends to whether it
sufficiently complies with its obligations under its grant,
specifically whether it is engaged in the unauthorized practice
of law, or is commingling funds in violation of the AO’s
directives.

        The Commonwealth disagrees, contending that the
Federal Community Defender must show not only that it
“act[ed] under” color of federal office at the time of the
complained-of conduct, but also that the Federal Community
Defender acted pursuant to a federal duty in engaging in the
complained-of conduct. The Commonwealth argues that
because the Federal Community Defender cannot state a duty
to appear in PCRA proceedings on behalf of its clients, it
cannot be “acting under” a federal agency when it does so.
Framing the inquiry in this manner essentially collapses the
“acting under” inquiry into the requirement that the
complained-of conduct be “for, or relating to,” an act under
color of federal office. See In re Methyl Tertiary Butyl Ether
(“MTBE”) Prods. Liab. Litig., 488 F.3d 112, 124-25 (2d Cir.
2007). Even if we were to address these requirements
simultaneously, whatever causation inquiry we import could
not be narrower than the one Congress has written into the
statute. As discussed below, we disagree that the Federal
Community Defender is required to allege that the
complained-of conduct itself was at the behest of a federal
agency. It is sufficient for the “acting under” inquiry that the
allegations are directed at the relationship between the
Federal Community Defender and the AO.




                               24
      Given these considerations, we conclude that the
Federal Community Defender satisfies this requirement.

       3. The Commonwealth’s claims concern acts “for
or relating to” an act under color of federal office

        We conclude that the Federal Community Defender
satisfies the causation element because the Commonwealth’s
claims concern acts “for or relating to” the Federal
Community Defender’s federal office.
        Prior to 2011, the proponent of jurisdiction was
required to show that it has been sued “for any act under color
of [federal] office.” 28 U.S.C. § 1442(a)(1) (2010) (emphasis
added).7 In other words, the proponent was required to “show
a nexus, a causal connection between the charged conduct
and asserted official authority.” Jefferson Cnty. v. Acker, 527
U.S. 423, 431 (1999) (quotation marks omitted).

        For example, in Maryland v. Soper (No. 2), 270 U.S.
36 (1926), the Supreme Court decided that four prohibition
agents and their chauffeur could not take advantage of the
federal officer removal statute for their state prosecutions for
lying under oath to a coroner. According to the agents, what
required them to testify in front of the coroner was their
discovery of a man who was wounded, and who eventually
died, on their way back from investigating an illegal alcohol
still. Thus, they claimed that their federal duties were a cause
of their allegedly perjurous testimony. Id. at 41. The Court
7
  Both before and after the 2011 amendments, however, the
statute also permitted the removal of actions brought “on
account of any right, title or authority claimed under any Act
of Congress for the apprehension or punishment of criminals
or the collection of the revenue.” 28 U.S.C. § 1442(a)(1).




                              25
determined that this connection was insufficient to justify
removal because testifying before the coroner was not part of
the agents’ official duties, and those were the acts that the
State relied on for prosecution. Id. at 42. The Court
acknowledged, however, that the acts need not be “expressly
authorized” by a federal statute, so long as the acts
complained of are “an inevitable outgrowth of” and “closely
interrelated” with the officer’s federal duty. Id.

        By contrast, the Court found a sufficient causal
connection for removal jurisdiction in Acker, 527 U.S. 423.
There, two federal district court judges resisted payment of a
county’s occupational tax,8 claiming that it violated the
“intergovernmental tax immunity doctrine.” Id. at 429. After
the State brought a collection action against the judges in
state small claims court, the judges removed under § 1442
and asserted that the small claims suits were “for a[n] act
under color of office.” Id. at 432. The judges argued that there
was a sufficient causal relationship because the ordinance at
issue made it unlawful to engage in their federal occupation
without paying the tax. Id. For its part, the State argued that
the tax was levied against the judges personally, and not on
them as judges, so the collection suit was unrelated to their
federal office. Id. The Court decided that “[t]o choose
between those readings of the Ordinance is to decide the
merits of this case,” which it would not do at this stage. Id.;
see also id. at 431 (“We . . . do not require the officer
virtually to win his case before he can have it removed.”)
(quotation marks omitted). The Court concluded that the
8
 Defined as “[a]n excise tax imposed for the privilege of
carrying on a business, trade, or profession.” TAX, Black’s
Law Dictionary (9th ed. 2009).




                              26
judges had made an adequate threshold showing at this stage
to grant federal courts jurisdiction under § 1442 because
“[t]he circumstances that gave rise to the tax liability, not just
the taxpayers’ refusal to pay, ‘constitute the basis’ for the tax
collection lawsuits at issue.” Id. at 433. The tax suits arose
out of the judges’ “holding court in the county and receiving
income for that activity” and therefore had a sufficient nexus
to the judges’ official duties. Id.

        Thus, before 2011, proponents of removal jurisdiction
under § 1442 were required to “demonstrate that the acts for
which they [we]re being sued” occurred at least in part
“because of what they were asked to do by the Government.”
Isaacson, 517 F.3d at 137. In 2011, however, the statute was
amended to encompass suits “for or relating to any act under
color of [federal] office.” 28 U.S.C. § 1442(a)(1) (2011)
(emphasis added). Neither the Supreme Court nor any federal
appellate court has addressed the significance of the insertion
of the words “or relating to” in the statute. However, the
Supreme Court has defined the same words in the context of
another statute: “The ordinary meaning of the[] words
[‘relating to’] is a broad one—‘to stand in some relation; to
have bearing or concern; to pertain; refer; to bring into
association with or connection with.’” Morales v. Trans
World Airlines, Inc., 504 U.S. 374, 383 (1992) (quoting
Black’s Law Dictionary 1158 (5th ed. 1979)); see also Shaw
v. Delta Air Lines, Inc., 463 U.S. 85, 96-97 & n.16 (1983)
(same). Thus, we find that it is sufficient for there to be a
“connection” or “association” between the act in question and
the federal office. Our understanding comports with the
legislative history of the amendment to § 1442(a)(1), which
shows that the addition of the words “or relating to” was
intended to “broaden the universe of acts that enable Federal
officers to remove to Federal court.” H.R. Rep. No. 112-17,




                               27
pt. 1 (2011), as reprinted in 2011 U.S.C.C.A.N. 420, 425.

        In this case, the acts complained of undoubtedly
“relate to” acts taken under color of federal office. First, the
Federal Community Defender attorneys’ employment with
the Federal Community Defender is the very basis of the
Commonwealth’s decision to wage these disqualification
proceedings against them. The Commonwealth has filed these
motions to litigate whether the Federal Community Defender
is violating the federal authority granted to it. As the Supreme
Court has noted, whether a federal officer defendant has
completely stepped outside of the boundaries of its office is
for a federal court, not a state court, to answer. See Acker, 527
U.S. at 431-32; Willingham, 395 U.S. at 409 (“If the question
raised is whether they were engaged in some kind of ‘frolic of
their own’ in relation to respondent, then they should have the
opportunity to present their version of the facts to a federal,
not a state, court.”).

       Moreover, the Federal Community Defender’s
representation of state prisoners in PCRA proceedings is
closely related to its duty to provide effective federal habeas
representation. As the Supreme Court has emphasized on
numerous occasions, the Antiterrorism and Effective Death
Penalty Act of 1996 significantly increased the extent to
which federal habeas relief is contingent on the preservation
and effective litigation of claims of error in state court,
including state post-conviction proceedings:

       Under the exhaustion requirement, a habeas
       petitioner challenging a state conviction must
       first attempt to present his claim in state court.
       28 U.S.C. § 2254(b). If the state court rejects
       the claim on procedural grounds, the claim is




                               28
      barred in federal court unless one of the
      exceptions to the doctrine of Wainwright v.
      Sykes, 433 U.S. 72, 82-84, 97 S. Ct. 2497, 53
L. Ed. 2d 594 (1977), applies. And if the state
      court denies the claim on the merits, the claim is
      barred in federal court unless one of the
      exceptions to § 2254(d) set out in §§ 2254(d)(1)
      and (2) applies. Section 2254(d) thus
      complements the exhaustion requirement and
      the doctrine of procedural bar to ensure that
      state proceedings are the central process, not
      just a preliminary step for a later federal habeas
      proceeding, see id., at 90, 97 S. Ct. 2497.

Harrington v. Richter, 562 U.S. 86, 103 (2011). As a result,
counsel in PCRA proceedings must be careful to comply with
state procedural rules, file within applicable limitations
periods, and fully exhaust their clients’ claims in order to
secure meaningful habeas review in federal court. The impact
PCRA litigation can have on a subsequent federal habeas
petition is, of course, one of the reasons the Federal
Community Defender represents prisoners in such litigation.
This impact is significant enough to convince us that the
Federal Community Defender’s actions in PCRA litigation
“relate to” its federal duties for purposes of removal
jurisdiction.

      4. The Federal Community              Defender       raises
colorable defenses

      The final element for removal requires the Federal
Community Defender to raise a “colorable federal defense” to
the Commonwealth’s claims. Acker, 527 U.S. at 431-32.
Since at least 1880, the Supreme Court has required that




                             29
federal officer removal be allowed if, and only if, “it appears
that a Federal question or a claim to a Federal right is raised
in the case, and must be decided therein.” Mesa v. California,
489 U.S. 121, 126-27 (1989) (quoting Tennessee v. Davis,
100 U.S. 257, 262 (1880)) (quotation marks and emphasis
omitted). This requirement assures that federal courts have
Article III jurisdiction over federal officer removal cases.
Mesa, 489 U.S. at 136.9
        The Commonwealth contends that the federal defense
must coincide with an asserted federal duty. Not so. In Acker,
for example, the Supreme Court concluded that the
defendant-judges’        defense—that        they       enjoyed
“intergovernmental tax immunity”—brought them within the
removal statute, notwithstanding the fact that the judges’
duties did not require them to resist the tax. See 527 U.S. at
437. What matters is that a defense raises a federal question,
not that a federal duty forms the defense. True, many removal
cases involve defenses based on a federal duty to act, or the
lack of such a duty. See Mesa, 489 U.S. at 126-34. But the
fact that duty-based defenses are the most common defenses
does not make them the only permissible ones.
9
   We note that, in this case, because the motions for
disqualification have as an element a nested federal question
that is both “disputed” and “substantial,” Article III “arising
under” jurisdiction likely exists even without the assertion of
a federal defense. Cf. Grable & Sons Metal Prods., Inc. v.
Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005); Mesa, 489
U.S. at 129 (describing a federal officer removal case where
the plaintiff “could have brought suit in federal court based
on ‘arising under’ jurisdiction” because the plaintiff claimed
that a federal officer had failed to a comply with a federal
duty).




                              30
       The Federal Community Defender raises three
colorable defenses. First, the Federal Community Defender
claims that it was not violating the terms of § 3599 when it
appeared in state court because it used non-federal funds
when necessary. Second, it argues that the Commonwealth’s
attempts to disqualify it on the alleged basis that it was
misusing federal grant money is preempted by federal law.
Third, it argues that the Commonwealth lacks a cause of
action to enforce the terms of the Federal Community
Defender’s grant with the AO under the CJA, § 3599, or
otherwise. Each of these three defenses is analogous to a
defense the Supreme Court has allowed to trigger
removability.

        The Federal Community Defender’s first defense is a
“colorable federal defense” akin to the one raised in
Cleveland, C., C. & I.R. Co. v. McClung, 119 U.S. 454
(1886). In McClung, a railroad company sued a U.S. Customs
collector, McClung, in state court for recovery of a lien. The
company alleged that McClung had a duty under federal law
to notify the railroad company before delivering merchandise
to the consignees, even where the consignees had paid the
lien over to the collector. Id. at 454-56. McClung argued that
he had no duty to notify the railroad company under federal
law, which allowed him to remove. Id. at 462. In a later case
interpreting McClung, the Supreme Court explained that “[t]o
assert that a federal statute does not impose certain
obligations whose alleged existence forms the basis of a civil
suit is to rely on the statute in just the same way as asserting
that the statute does impose other obligations that may shield
the federal officer against civil suits.” Mesa, 489 U.S. at 130.
In both cases, the defenses “are equally defensive and equally
based in federal law.” Id.




                              31
       The defense raised by the Federal Community
Defender is analogous to the defense raised in McClung. The
Commonwealth claims that the Federal Community Defender
has violated 18 U.S.C. § 3599 and the grant terms in its
contract with the AO, which implements the statute. The
Federal Community Defender responds that it has violated
neither set of requirements. Whether this is true is a
determination to be made by a federal court. We find this to
be a federal defense in that it requires interpretation of federal
statutes, the CJA and § 3599, as well as the Guide, which the
Judicial Conference promulgated to effectuate these statutes.

       Contrary to the Commonwealth’s argument, this
defense is not foreclosed by the Supreme Court’s
interpretation of the boundaries of § 3599. See Harbison, 556
U.S. at 180. Harbison examined whether state clemency
proceedings were proceedings “subsequent” to federal habeas
for purposes of 18 U.S.C. § 3599(e). If they were, § 3599(e)
would require the district court to appoint an attorney, already
appointed for purposes of seeking federal habeas relief, to
represent the petitioner in those proceedings as well. The
Court determined that state clemency proceedings were
“subsequent” and that appointment of counsel was
authorized. Id. at 182-83. The Court contrasted state
clemency with state post-conviction relief, stating that “[s]tate
habeas is not a stage ‘subsequent’ to federal habeas. Just the
opposite: Petitioners must exhaust their claims in state court
before seeking federal habeas relief. See § 2254(b)(1).”
Harbison, 556 U.S. at 189. Thus, absent an authorization
order from a federal district court requiring exhaustion of
state remedies, federally funded counsel would not be
required in such situations. Id. at 190 n.7. The Court never
stated, however, that Federal Community Defender counsel




                               32
would be prohibited from representing clients in state habeas
proceedings in preparation for federal habeas corpus
representation. See id. Indeed, that is the question squarely
presented by the merits of this case. Because we must accept
the Federal Community Defender’s theory of the case at this
juncture, see Acker, 527 U.S. at 432, we find this defense to
be colorable.

       Next, the Federal Community Defender claims that the
Commonwealth is impermissibly attempting to interfere in
the relationship between the Federal Community Defender
and the AO under the preemption principles laid out in
Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 347-
48 (2001). This federal defense is similar to the one raised by
the judges in Acker, which was that Jefferson County’s tax
“risk[ed] interfering with the operation of the federal
judiciary in violation of the intergovernmental tax immunity
doctrine.” 527 U.S. at 431 (alterations in original and
quotation marks omitted). This, too, is a “colorable” defense
that the Federal Community Defender can raise in federal
court: it is plausible that the Congress intended for no one
other than the Judicial Conference and the AO to monitor and
enforce a Community Defender Organization’s compliance
with its grant terms.

       Finally, the Federal Community Defender raises the
defense that the Commonwealth lacks a private right of action
to enforce § 3599 and the terms of the Federal Community
Defender’s grant with the AO. Similar to the preemption
defense, the lack of a right of action in the Commonwealth is
premised on the idea that Congress has delegated authority
only to the Judicial Conference and the AO to monitor and
enforce the CJA and § 3599. Thus, the Commonwealth’s
attempt to enforce these statutory provisions would interfere




                              33
with Congress’s intended mechanism for gaining compliance
with the CJA and § 3599.

       The Federal Community Defender therefore satisfies
all of the requirements of § 1442(a)(1), and the
disqualification proceedings were properly removed.10
III. THE MERITS OF THE FEDERAL COMMUNITY
DEFENDER’S MOTIONS TO DISMISS

       Satisfied that we have proper jurisdiction over these
consolidated appeals under the federal officer removal statute,
28 U.S.C. § 1442(a), we now turn to the merits of the Federal
Community Defender’s motions to dismiss under Rule

10
   In its Third Step Brief, the Commonwealth argues for the
first time that, even if the federal courts have jurisdiction over
these proceedings, we should decline to exercise it under the
Younger abstention doctrine. Because the Commonwealth
failed to raise this issue in its First Step Brief, it has waived
the argument. Winston v. Children & Youth Servs., 948 F.2d
1380, 1384 (3d Cir. 1991). Furthermore, we decline to
exercise our discretion to look past the waiver because the
abstention argument lacks merit. The Commonwealth has
pointed us to no courts that have exercised Younger
abstention where the federal officer removal statute grants
jurisdiction. In fact, the courts we are aware of, that have
addressed the argument, have found such an exercise of
abstention to be inappropriate. See, e.g., Jamison v. Wiley, 14
F.3d 222, 239 (4th Cir. 1994) (“[T]he removal jurisdiction
granted by § 1442(a), which is designed to protect federal
employees against local prejudice, is mandatory, not
discretionary, and a district court has no authority to abstain
from the exercise of that jurisdiction on any ground other than
the two specified in 1447(c).”).




                               34
12(b)(6). To summarize, the Federal Community Defender’s
motions argue, in relevant part, that the Commonwealth lacks
a private right of action to enforce the CJA and § 3599, and,
alternatively, that the disqualification motions are preempted
by federal law.

       As for the right of action argument, the
Commonwealth concedes that it lacks a right of action under
the CJA or § 3599. And without a private right of action, the
Commonwealth may not claim a direct violation of federal
law. See Wisniewski v. Rodale, Inc., 510 F.3d 294, 296-97 (3d
Cir. 2007); see also State of N.J., Dep’t of Envtl. Prot. &
Energy v. Long Island Power Auth., 30 F.3d 403, 421 n.34
(3d Cir. 1994) (noting that a State also needs a right of action
to enforce a federal law).

       Rather, the Commonwealth argues that its
disqualification motions rest on state law. The named source
of state authority is Article V, § 10(c) of the Pennsylvania
constitution, which allows the Pennsylvania Supreme Court
to “prescribe general rules governing practice, procedure and
the conduct of all courts.” Accordingly, we look to the
Pennsylvania Supreme Court Orders issued for the substance
of the rule in this case. Those Orders provide that if the
Federal Community Defender fails to show that its actions
representing its clients are entirely “privately financed” with
non-federal funds, the state PCRA court is to disqualify the
Federal Community Defender as counsel. J.A. at 275
(Remand Order in Mitchell); see also Sepulveda, 55 A.3d at
1151 (sua sponte Order); J.A. at 392 (sua sponte Order in
Johnson).

      It is unclear whether these Orders were in fact issued
pursuant to Article V, § 10(c) of the Pennsylvania




                              35
constitution. The Pennsylvania Supreme Court undoubtedly
has the power to enforce its rules of conduct. But the Orders
here are concerned with the unauthorized use of federal funds
and cite no generally applicable rule governing the practice of
law in Pennsylvania courts. Whether the Pennsylvania
Supreme Court relied on its § 10(c) authority is a question of
state law, and if that Court were to speak on the question, we
would be bound by its determination. We may sidestep this
issue, however, as the Federal Community Defender prevails
regardless of the answer. As explained above, the
disqualification proceedings may not enforce the federal
statutes at issue here. If, on the other hand, the
disqualification proceedings are based on state law, they
conflict with federal law and are therefore preempted.

       The doctrine of conflict preemption “embraces two
distinct situations.” MD Mall Assocs., LLC v. CSX Transp.,
Inc., 715 F.3d 479, 495 (3d Cir. 2013), cert. denied, 134 S.
Ct. 905 (2014). The first is “where it is impossible for a
private party to comply with both state and federal law.”
Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372
(2000). This type of conflict preemption is not present here,
because it would be possible for the Federal Community
Defender to comply with both federal law and the state rule
alleged by the Commonwealth by withdrawing as counsel in
these cases. The second type of conflict preemption arises
“where under the circumstances of a particular case, the
challenged state law stands as an obstacle to the
accomplishment and execution of the full purposes and
objectives of Congress.” Id. at 373 (alterations and internal
quotation marks omitted). This is the type of conflict
preemption that the Federal Community Defender presses.

      The Supreme Court has instructed that, “particularly in




                              36
those [cases] in which Congress has legislated . . . in a field
which the States have traditionally occupied, . . . [courts] start
with the assumption that the historic police powers of the
States were not to be superseded by the Federal Act unless
that was the clear and manifest purpose of Congress.” Wyeth
v. Levine, 555 U.S. 555, 565 (2009) (citations and internal
quotation marks omitted); see also Fellner v. Tri-Union
Seafoods, L.L.C., 539 F.3d 237, 248 (3d Cir. 2008)
(explaining that, “because the States are independent
sovereigns . . . we have long presumed that Congress does not
cavalierly pre-empt state-law causes of action” (citation
omitted)). This presumption does not apply, however, when
Congress legislates in an area of uniquely federal concern.
See Buckman, 531 U.S. at 347.

        The presumption against preemption does not apply
here. As a general matter, it is true that the States have a long
history of regulating the conduct of lawyers, who are officers
of the courts. See Bates v. State Bar of Ariz., 433 U.S. 350,
361-62 (1977). But the impetus for the proceedings here is
that the Federal Community Defender is allegedly applying
its federal grant funds to purposes not authorized by the
relevant federal statutes and grant terms. See, e.g., Sepulveda,
55 A.3d at 1151; J.A. at 275. As explained above, these
grants are paid under the supervision of the AO, a federal
agency within the Judicial Conference with regulatory control
over the Federal Community Defender. “[T]he relationship
between a federal agency and the entity it regulates is
inherently federal in character because the relationship
originates from, is governed by, and terminates according to
federal law.” Buckman, 531 U.S. at 347. Policing such
relationships “is hardly a field which the States have
traditionally occupied,” and thus there can be no presumption
against preemption here. Id. (citation and internal quotation




                               37
marks omitted).

       In light of this determination, we find that the
disqualification proceedings are preempted. The overarching
purpose of the federal statutory provisions at issue here is to
provide “quality legal representation . . . in all capital
proceedings to foster fundamental fairness in the imposition
of the death penalty.” Martel, 132 S. Ct. at 1285 (internal
quotation marks omitted). To achieve this objective, Congress
has authorized grants to Community Defender Organizations
and tasked the AO with supervising grant payments. The
disqualification proceedings, however, seek to supplant the
AO by allowing the Commonwealth’s courts to determine
whether a Community Defender Organization has complied
with the terms of its federal grants and to attach consequences
to noncompliance.

       Significantly, the disqualification proceedings are
preempted whether or not federal law authorizes the Federal
Community Defender to use grant funds for certain purposes
in PCRA cases. If the Federal Community Defender is
authorized to use grant funds, the Commonwealth plainly
cannot disqualify it for doing so without undermining
congressional objectives. But even if the Federal Community
Defender is not authorized to use grant funds, the
disqualification proceedings interfere with the regulatory
scheme that Congress has created.

      As the Supreme Court has observed, “‘[c]onflict is
imminent whenever two separate remedies are brought to
bear on the same activity.’” Arizona v. United States, 132 S.
Ct. 2492, 2503 (2012) (quoting Wisconsin Dep’t of Indus.,
Labor & Human Relations v. Gould Inc., 475 U.S. 282, 286
(1986)). “Sanctions are drawn not only to bar what they




                              38
prohibit but to allow what they permit, and the inconsistency
of sanctions [may] undermine[] the congressional calibration
of force.” Crosby, 530 U.S. at 380 (2000). This is especially
so when a federal agency is afforded the discretion to apply
those sanctions or stay its hand. See Buckman, 531 U.S. at
349-51; Farina v. Nokia Inc., 625 F.3d 97, 123 (3d Cir. 2010)
(noting that “regulatory situations in which an agency is
required to strike a balance between competing statutory
objectives lend themselves to a finding of conflict
preemption”).

        Here, Congress has delegated supervisory authority
over CJA grants to the AO. The AO has the power to “reduce,
suspend, or terminate, or disallow payments . . . as it deems
appropriate” if the Federal Community Defender does not
comply with the terms of its grants. J.A. at 341. But if the
Commonwealth could sanction noncompliance, the AO could
be hindered in its ability to craft an appropriate response. For
example, the AO might be inhibited from exercising its
authority to reduce payments if it knew that the
Commonwealth might disqualify the Federal Community
Defender from representing indigent capital defendants as a
result. After all, as the District Court noted in Mitchell, “the
[AO’s] usual remedies, such as recoupment of distributed
funds, are more consistent with the CJA’s objectives because
they mitigate the disruption to the existing attorney-client
relationships.” 2013 WL 4193960, at *19. Allowing the
Commonwealth to attach consequences to the Federal
Community Defender’s relationship with the AO would
“exert an extraneous pull on the scheme established by
Congress” in a manner that conflicts with federal objectives.
Buckman, 531 U.S. at 353.

       Consequently, we hold that the disqualification




                              39
proceedings brought against the Federal Community
Defender are preempted and must be dismissed.

IV. CONCLUSION

        The federal officer removal statute provides removal
jurisdiction for federal courts to decide the motions to
disqualify filed in the Commonwealth’s PCRA proceedings.
Those disqualification proceedings are preempted by federal
law. We will therefore affirm the judgments of the Eastern
District of Pennsylvania and reverse the Middle District’s
judgments, remanding to the Middle District with instructions
that the Federal Community Defender’s motions to dismiss be
granted.11




11
  We also wish to express our agreement with the sentiments
expressed in the concurrence, which further discusses the
context of this dispute.




                             40
McKEE, Chief Judge, concurring

        I agree with the Majority’s conclusions that this action
was properly removed under the federal officer removal
statute, 28 U.S.C. §§1442(a)(1), (d)(1) (2012), and that any
state law cause of action is preempted. I therefore join the
Majority Opinion in its entirety. Nevertheless, I feel
compelled to write separately to amplify the context of this
dispute and to stress that the Commonwealth is not actually
proceeding on a state law theory at all, despite its claims to
the contrary.
                      I.    Context

       Although it does not alter our legal analysis of the
issues before us, it is difficult not to wonder why the
Commonwealth is attempting to bar concededly qualified
defense attorneys from representing condemned indigent
petitioners in state court. A victory by the Commonwealth in
this suit would not resolve the legal claims of these capital
habeas petitioners. Rather, it would merely mean that various
cash-strapped communities would have to shoulder the cost
of paying private defense counsel to represent these same
petitioners, or that local pro bono attorneys would have to
take on an additional burden. And it would surely further
delay the ultimate resolution of the petitioners’ underlying
claims.

       Pennsylvania law instructs that, after the conclusion of
a death-sentenced prisoner’s direct appeal, “the trial judge
shall appoint new counsel for the purpose of post-conviction
collateral review, unless . . . [among other things] the
defendant has engaged counsel who has entered, or will
promptly enter, an appearance for the collateral review
proceedings.” Pa. R. Crim. P. 904(H)(1)(c). Death-sentenced
petitioners are thus entitled to counsel during PCRA
proceedings, and they may be represented by their counsel of
choice. Id. In the cases consolidated for this appeal, the
Federal Community Defender asserts that its attorneys,
members of the Pennsylvania bar, are functioning in that
capacity—counsel of choice for their condemned clients. The
Commonwealth does not challenge that representation.




                               1
        As my colleagues in the Majority note, the genesis of
these disqualification motions was a concurring opinion by
then-Chief Justice Castille in Commonwealth v. Spotz, 18
A.3d 244 (Pa. 2011) (Castille, C.J., concurring).1 Maj. Op. 7-
8. The opinion severely criticized the tactics, motives,
integrity, and even the veracity of Federal Community
Defender attorneys who had intervened in state court PCRA
proceedings on behalf of a condemned prisoner. It is rife
with harsh critiques of the Federal Community Defender. See
Spotz, 18 A.3d at 334 (Castille, C.J., concurring) (“There is
no legitimate, ethical, good faith basis for [their] obstreperous
briefing.”).2 Chief Justice Castille lamented in his concurring
opinion in Spotz that the Federal Community Defender’s
“commitment of . . . manpower” in the PCRA proceedings
was “something one would expect in major litigation
involving large law firms.” Spotz, 18 A.3d at 332 (Castille,
C.J., concurring). However, I am not quite sure why the same
kind of meticulous devotion of resources should not be
available to someone who has been condemned to die by the

       1
         Then-Chief Justice Castille was joined by then-
Justice McAfferty and joined in part by then-Justice Melvin.
Although each of these jurists has since left the Pennsylvania
Supreme Court, I refer to them as “Chief Justice” or “Justice”
for the sake of simplicity.
       2
         The opinion further described the representation as
abusive and inappropriate. See Spotz, 165 A.3d at 330
(Castille, C.J., concurring) (“[I]it is time to take more
seriously requests by the Commonwealth to order removal of
the Defender in cases where, as is becoming distressingly
frequent, their lawyers act inappropriately.”); id. (“[I]t is not
clear that the courts of this Commonwealth are obliged to
suffer continued abuses by federal ‘volunteer’ counsel paid
by the federal courts.”); id. at 333 (“The Defender’s briefing
in this Court is similarly abusive.”); id. at 335 (noting that,
although the presence of the Federal Community Defender
“spares Pennsylvania taxpayers the direct expense of state-
appointed counsel[,] . . . that veneer ignores the reality of the
time lost and the expenses generated in the face of the
resources and litigation agenda of the Defender”); id. at 336
(referring to “the morass that is the Defender’s brief”).


                                2
state and who seeks to challenge the legality of that
punishment. State post-conviction proceedings are a critical
stage of litigation for those challenging their capital murder
convictions or death sentences. Surely, these cases are not
less important than the “high dollar” litigation to which large
law firms so often devote substantial resources.3

        The ultimate fate of a habeas petitioner in federal court
depends to a very large extent on the performance of counsel
in state post-conviction proceedings. Indeed, as appreciated
by my colleagues, “state proceedings are the central process,
not just a preliminary step for a later federal habeas
proceeding.” Harrington v. Richter, 562 U.S. 86, 103 (2011).
The state post-conviction stage is often a habeas petitioner’s
first opportunity to raise claims that certain constitutional
rights have been violated, and many such claims require
significant investigation. See Martinez v. Ryan, 132 S. Ct.
1309, 1317 (2012) (noting that, in that case, “the initial-
review collateral proceeding [was] the first designated
proceeding for a prisoner to raise a [Sixth Amendment] claim
of ineffective assistance at trial”); Commonwealth v. Grant,
813 A.2d 726, 735 (Pa. 2002) (noting that the practice of
most state and federal courts is to “only review those claims
on direct appeal that can be adequately reviewed on the
existing record[,]” and deciding that ineffective assistance of
counsel claims are properly presented in state collateral
proceedings). With very limited exceptions, a petitioner must
raise all claims during state post-conviction proceedings or
forfeit review of those claims in federal court. 28 U.S.C. §
2254(b)(1) (2012); see also Baldwin v. Reese, 541 U.S. 27, 29
(2004). Any federal review is almost always limited to the
results of the investigations that occurred during state post-
conviction proceedings.

        Moreover, as any experienced practitioner appreciates,
it is exceedingly difficult to introduce additional evidence in
support of these claims in federal court. 28 U.S.C. §

3
 In making this point, I do not mean to minimize the heinous
nature of the crimes which many of the Defender’s clients
were convicted of. However, that is simply not the point, nor
can it be relevant to the clients’ entitlement to counsel under
our system of justice.

                               3
2254(e)(2). Thus, after a state court has ruled on the merits of
a condemned petitioner’s post-conviction claim, “the die is
cast”—as that ruling will only be disturbed during federal
habeas corpus review if the state court’s judgment “was
contrary to, or involved an unreasonable application of,
clearly established Federal law.” Id. § 2254(d)(1). “[A]n
unreasonable application of federal law is different from an
incorrect application of federal law.” Williams v. Taylor, 529
U.S. 362, 410 (2000). Thus, even if a federal court has a firm
belief that the state court’s ruling on a petitioner’s federal
claim was incorrect, the federal court usually must defer to
the state ruling. See Harrington, 562 U.S. at 101 (“A state
court’s determination that a claim lacks merit precludes
federal habeas relief so long as ‘fairminded jurists could
disagree’ on the correctness of the state court’s decision.”
(citation omitted)). It is readily apparent to the lawyers who
litigate and the judges who decide these cases that procedural
and substantive mistakes of state post-conviction counsel can
destroy the chances of vindicating even meritorious
constitutional claims in federal court.

        Conversely, a thoroughly investigated and well-
presented petition for post-conviction relief in state PCRA
proceedings can ensure that petitioners’ claims are fully heard
and appropriately decided on the merits, rather than going
unresolved in federal court because of earlier procedural
defects. In addition to the important investigative and
substantive legal work that an attorney must undertake during
post-conviction proceedings in state court, attorneys must
fastidiously comply with state procedural rules and the one-
year statute of limitations contained in the Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA)—which can
be notoriously difficult to calculate—or risk being barred in
federal court on procedural grounds. See 28 U.S.C. § 2244(d);
Coleman v. Thompson, 501 U.S. 722, 729–30 (1991) (“The
[independent and adequate state ground] doctrine applies to
bar federal habeas when a state court declined to address a
prisoner’s federal claims because the prisoner had failed to
meet a state procedural requirement.”); see also Pace v.
DiGuglielmo, 544 U.S. 408, 416 n.6 (2005) (discussing




                               4
different means of calculating AEDPA’s one-year limitations
period).4
        The labyrinthine complexity of federal habeas review
has caused one noted jurist to conclude that AEDPA’s
“thicket of procedural brambles” is one of the most difficult
legal schemes for an attorney to navigate. In re Davis, 565
F.3d 810, 827 (11th Cir. 2009) (Barkett, J., dissenting).
Indeed, AEDPA’s procedural obstacle course compares to the
notoriously vexing Rule Against Perpetuities insofar as both
enmesh the unwary (or unseasoned) lawyer in a procedural
minefield that can put him or her out of court.5 Even if a
petitioner’s claims are eventually heard in federal court,
initial missteps can increase the expense and time of the
litigation there. See, e.g., Maples, 132 S. Ct. at 916–17
(noting that the issue of whether a petitioner could excuse his
procedural default, caused by negligent attorneys’ missing a
state court filing deadline, had been litigated extensively

4
  “In all cases in which a state prisoner has defaulted his
federal claims in state court pursuant to an independent and
adequate state procedural rule, federal habeas review of the
claims is barred unless the prisoner can demonstrate cause for
the default and actual prejudice as a result of the alleged
violation of federal law, or demonstrate that failure to
consider the claims will result in a fundamental miscarriage
of justice.” Coleman, 501 U.S. at 750. A procedural default
caused by state post-conviction counsel’s mistake may also
be excused if agency relationship between the lawyer and
client had been severed, see Maples v. Thomas, 132 S. Ct.
912 (2012), or (in more limited circumstances) if the state
post-conviction counsel was unconstitutionally inadequate,
see Martinez v. Ryan, 132 S. Ct. 1309, 1317 (2012).
However, relief on the basis of inadequate state post-
conviction counsel remains difficult to obtain. See Padilla v.
Kentucky, 559 U.S. 356, 371 (2010) (“Surmounting
Strickland’s high bar is never an easy task.”).
5
 See W. Barton Leach, Perpetuities: New Absurdity, Judicial
and Statutory Correctives, 73 HARV. L. REV. 1318, 1322
(1960) (“[T]he esoteric learning of the Rule Against
Perpetuities is, apart from dim memories from student days, a
monopoly of lawyers who deal in trusts and estates.”).


                              5
below). Deciding issues of life and death on such procedural
intricacies threatens to undermine trust and confidence in the
accuracy of the criminal justice system. See Brendan Lowe,
Will Georgia Kill an Innocent Man?, TIME, July 13, 2007,
http://content.time.com/time/nation/article/
0,8599,1643384,00.html (explaining that the requirements of
AEDPA made it difficult for petitioner Troy Davis to litigate
his claim of actual innocence).
        Systematic attempts to disqualify competent Federal
Community Defender attorneys from representing clients in
state post-conviction proceedings are all the more perplexing
and regrettable when one considers the plethora of literature
discussing how inadequate representation at the state post-
conviction stage increases the cost of the criminal justice
system and creates a very real risk of miscarriages of justice.
See Ken Armstrong, Lethal Mix: Lawyers’ Mistakes,
Unforgiving Law, WASH. POST, Nov. 16, 2014, at A1. For
example, many petitioners have been barred from federal
court because their lawyer missed a deadline. See id. There
are numerous reasons why this should concern prosecutors as
much as defense counsel—not the least of which is that some
actually innocent petitioners only gain relief at the federal
habeas corpus stage of their post-conviction appeals process.
See id. (noting, by way of example, that “of the 12
condemned prisoners who have left death row in Texas after
being exonerated since 1987, five of them were spared in
federal habeas corpus proceedings”).6 There were at least
125 exonerations in 2014—the highest in recorded history.
See NAT’L REGISTRY OF EXONERATIONS, EXONERATIONS IN
2014 at      1     (2015), available   at    https://www.law.
umich.edu/special/exoneration/Documents/Exonerations_in_2
014_report.pdf. Access to the Great Writ can be particularly




6
  See also Berger v. United States, 295 U.S. 78, 88 (1935)
(“[W]hile [a prosecutor] may strike hard blows, he is not at
liberty to strike foul ones. It is as much his duty to refrain
from improper methods calculated to produce a wrongful
conviction as it is to use every legitimate means to bring
about a just one.”).


                               6
critical to death-sentenced petitioners, some of whom may
have meritorious claims of actual innocence.7
        Against this backdrop, the Federal Community
Defender has apparently concluded that representing these
petitioners at an earlier stage of their post-conviction appeals
process is consistent with its purpose, and the Administrative
Office of the United States Courts has neither voiced an
objection, nor chosen to interfere with this representation.
Rather, the Commonwealth (i.e., opposing counsel) is
attempting to disqualify highly qualified defense counsel
from representing these death-sentenced petitioners in state
court. The Commonwealth is obviously not objecting
because the Federal Community Defender is providing
inadequate representation and thereby denying the petitioners
the constitutional rights that all parties seek to respect.
Rather, the objection seems to be that the Federal Community
Defender is providing too much defense to the accused. To
again quote the criticism from the Spotz concurrence, they are
approaching the litigation the same way a large law firm
might approach representation of a client in “major litigation”
concerning large sums of money. See Spotz, 18 A.3d at 332
(Castille, C.J., concurring).

    II.   The Authority for the Disqualification Motions

        The Majority Opinion notes that it is “unclear”
whether the Orders in this case were actually issued pursuant
to the “named source of state authority,” Article V, § 10(c) of
the Pennsylvania Constitution. Maj. Op. 31. It is not only

7
  This is not to suggest that state courts are less capable of
ruling on constitutional claims, or that lawyers other than the
Federal Community Defender are less capable of litigating
them. However, it would be naïve to think that the
investigation, presentation, and preservation of these claims is
a simple task, or that the skill with which the claims are
presented to state and federal courts has no effect on how the
courts resolve those claims. The petitioners in these cases
understand the stakes of this litigation, and they have chosen
the Defender as their counsel of choice. Given that context
and the lack of sanctionable misbehavior by the Federal
Community Defender, I merely urge that we respect that
decision.

                               7
unclear, it is quite dubious. I separately address this issue to
highlight the absence of authority to support the
Commonwealth’s argument and to emphasize the extent to
which the legal underpinnings of the Commonwealth’s
argument have shifted during this litigation.               The
Commonwealth’s current theory appears to be that state law
authorizes promulgation of new disqualification rules targeted
at specific Pennsylvania attorneys in specific cases. Although
both the weakness of that position as well as the extent to
which the Commonwealth has previously relied on a different
theory are worth emphasizing, I nevertheless agree with the
Majority’s conclusion that the Commonwealth’s claims are
preempted, even if they were properly based in state law.
       A.      The Commonwealth’s legal rationales

        The Commonwealth did not initially rely on the
Pennsylvania Constitution in seeking disqualification of the
Federal Community Defender attorneys.           Rather, the
Commonwealth claimed it was seeking to disqualify the
Federal Community Defender from appearing in state court
because of an alleged misuse of federal funds. The district
court in Mitchell, one of the cases that was consolidated for
this appeal, accurately described the Commonwealth’s
litigation theory as follows:

       The Commonwealth’s seven-page motion
       devoted almost two pages of citations to its
       allegation that the presence of federally-funded
       [Federal Community Defender] lawyers in
       Mitchell’s state case was unlawful under federal
       law. Mot. for Removal ¶ 6. It asserted no
       corollary state law cause of action, and it made
       no reference to an attorney disqualification
       proceeding or to any violation of the rules of
       professional conduct. The motion offered a
       single state law citation: it pled jurisdictional
       authority to pursue the matter under Section
       10(c) of the state Constitution, the general
       provision endowing the Pennsylvania Supreme
       Court with the right to govern its courts. Id. ¶ 7.
       Even this citation, however, was secondary to
       its assertion, earlier in the paragraph, that it had



                                8
       concurrent jurisdiction to enforce federal law.
       Id.

In re Pennsylvania, No. 13-1871, 2013 WL 4193960,
at *15 (E.D. Pa. Aug. 15, 2013) (footnote omitted)
[hereinafter Mitchell]. As the Mitchell court noted, §
10 of the Pennsylvania Constitution was only used to
justify opposition to the Federal Community
Defender’s representation of capital defendants after
the Federal Community Defender removed this action
to federal court. However, even then, § 10 was more
of a passing reference than the foundation of the
Commonwealth’s arguments in the district courts.

        Article V, § 10(c) of the Pennsylvania Constitution
allows the Pennsylvania Supreme Court to make “general
rules” to govern the state court system. PA. CONST., art. V §
10(c).     However, §10(c) is not cited at all in the
Commonwealth’s briefs to this Court.             Instead, the
Commonwealth stated generally that the disqualification
motions were rooted in the “sovereign authority of
Pennsylvania, including its power to supervise the practice of
law under Article V, § 10 of the State constitution.” Com.
First Step Br. 38. It later cited to Article V, § 10(a) of the
Pennsylvania Constitution as the basis for the state’s
sovereign power to “regulate[] the practice of law in
Pennsylvania State courts.” Com. Third Step Br. 37; see also
id. at 34.

       By contrast, the basis for the Commonwealth’s
challenge to the Federal Community Defender at the
beginning of this litigation was federal law. The rules
articulated by the state Supreme Court in these consolidated
cases differed slightly in their wording, but the main thrust of
each was as follows:

       If federal funds were used to litigate the PCRA
       [proceeding] . . . the participation of the
       [Federal Community Defender] in the case may
       well be unauthorized by federal court order or
       federal law. Accordingly, on remand, the PCRA
       court is directed to determine whether to
       formally appoint appropriate post-conviction


                               9
       counsel and to consider whether the [Federal
       Community Defender] may or should lawfully
       represent appellant in this state capital PCRA
       proceeding.

Maj. Op. 11 (quoting Commonwealth v. Sepulveda, 55 A.3d
1108, 1151 (Pa. 2012)). Not only was federal law the initial
basis for these Orders, it was the only justification given in
state court for disqualifying the Federal Community
Defender. Thus, far from proceeding on a state law theory,
the Commonwealth originally claimed that its opposition to
the Federal Community Defender’s representation was based
on the Commonwealth’s desire to enforce federal law.

       The Commonwealth concedes that it lacks a right of
action under the Criminal Justice Act, 18 U.S.C. § 3006A et.
seq, and I agree with the Majority’s conclusion that the
Commonwealth may therefore not “claim a direct violation of
federal law.” Maj. Op. 31. Because the Commonwealth has
no right of action to enforce federal law directly, it also does
not have the authority to enforce compliance with federal law
indirectly through a new state rule targeted at specific
attorneys. See Astra USA, Inc. v. Santa Clara Cnty., Cal.,
131 S. Ct. 1342, 1345 (2011) (noting that direct and indirect
legal challenges are “one and the same” and must be treated
as such, “[n]o matter the clothing in which [litigants] dress
their claims” (quoting Tenet v. Doe, 544 U.S. 1, 8 (2005)
(internal quotation marks omitted)). The post hoc nature of
the Commonwealth’s assertion that the rules aimed at the
Federal Community Defender were actually made pursuant to
§ 10(c), and the absence of supporting authority for this
theory, seriously undermine the credibility of that assertion.

               B.     State law cause of action

       As my colleagues appreciate, and as I explained at the
outset, the impetus for this litigation, and ultimately this new
“rule,” was the concurring opinion in Spotz that accused the
Federal Community Defender in the PCRA litigation of being
“abusive,” “obstructionist,” and “contemptuous.” 18 A.3d at
330–33 (Castille, C.J., concurring). It also referred to the
alleged use of federal funds for that purpose as “perverse.” Id.



                              10
at 331.8 The Pennsylvania Supreme Court then promulgated
what amounts to a new “rule” in cases where the Federal
Community Defender was representing a PCRA petitioner:
that the lower courts should consider disqualifying counsel if
they conclude that the Federal Community Defender is
misusing federal funds. See, e.g., Sepulveda, 55 A.3d at
1151. However, because this rule bears no resemblance to
the procedural rules that the state Supreme Court has
historically promulgated or enforced pursuant to § 10(c), the
proposition that § 10(c) actually provides authority for the
disqualification rule is tenuous at best.

8
  The Commonwealth cites to the Spotz line of reasoning in
its brief to this Court, arguing that the Federal Community
Defender has “pursued a strategy to overwhelm the state
courts with volumes of claims and pleadings, many simply
frivolous, a strategy which burdens prosecutors and can shut
down a trial court for weeks.” Com. First Step Br. 48 (internal
quotation marks omitted). The criticism leveled at the Federal
Community Defender in Spotz, and repeated by the
Commonwealth in its briefing, goes beyond accusations of
zealousness or merely over-trying a case. The Chief Justice
and the concurring Justices accuse the Federal Community
Defender of engaging in tactics that are intended to obstruct
the state’s judicial process and thereby halt the state’s attempt
to enforce the death penalty. See Spotz, 18 A.3d at 331
(Castille, C.J., concurring). Later, in response to a motion
asking him to withdraw that concurring opinion, Chief Justice
Castille issued a Single Justice Opinion on Post-Decisional
Motions, which reaffirmed the importance of “principled
representation of indigent capital defendants” as being
“lawyering in the best tradition of the bar.” Commonwealth v
Spotz, 99 A.3d 866, 867 (2014) (Castille, C.J.). However, the
opinion again described representation of the Federal
Community Defender as advancing “an agenda beyond mere
zealous representation, one which routinely pushes, and in
frequent instances, as here, far exceeds ethical boundaries” in
pursuit of its “global agenda.” Id. at 867. The opinion then
sets forth examples to support its accusation that the Federal
Community Defenders “are at bottom gaming a system and
erecting roadblocks in aid of a singular goal—keeping
[their client] from being put to death.” Id. at 868 (emphasis
in original).

                               11
        The Pennsylvania Constitution states, in relevant part,
that “[t]he Supreme Court shall have the power to prescribe
general rules governing practice, procedure and the conduct
of all courts . . . if such rules are consistent with this
Constitution and neither abridge, enlarge nor modify the
substantive rights of any litigant. . . .” PA. CONST., art. V §
10(c). Though § 10 gives the state Supreme Court authority
to “exercise general supervisory . . . authority” over the courts
and to prescribe “general rules” regulating the courts, nothing
about the rules announced in these cases is the least bit
“general.” PA. CONST., art. V § 10(a), (c). Instead, as my
colleagues note, the Pennsylvania Supreme Court decreed
that “if the Federal Community Defender fails to show that its
actions representing its clients are entirely ‘privately
financed’ with non-federal funds, the state PCRA court is to
disqualify the Federal Community Defender as counsel.”
Maj. Op. 31. Rather than being a general rule, the Order that
energizes this dispute is aimed squarely and solely at the
Federal Community Defender.

       The Pennsylvania Supreme Court has exercised its §
10 power in a number of different ways, but it has not
previously promulgated a targeted rule like the one that is
purportedly present here. Moreover, its previous exercises of
§ 10 authority are so dissimilar from this case that they
provide little support for the Commonwealth’s current theory.
For example, the Court has promulgated and enforced general
rules of civil and appellate procedure.9 It has exercised its §
10(c) power to regulate judges, attorneys, and the practice of
law by creating and enforcing the Code of Judicial Conduct,
which regulates the activity of judges,10 and by defining and



9
 See Commonwealth v. Rose, 82 A.3d 426 (Pa. 2013);
Laudenberger v. Port Auth. of Allegheny Cnty., 436 A.2d 147,
155 (Pa. 1981) (referring to the state Supreme Court’s
“constitutional rule-making authority”).
10
  See Commonwealth v. Melvin, 103 A.3d 1, 14 (Pa. Super.
Ct. 2014).


                               12
regulating the practice of law in Pennsylvania.11 It has also
maintained its exclusive authority over the regulation of
attorneys in the state by invalidating legislation that attempted
to regulate this area.12 In a more unique use of this power, the
state court established procedures to implement a new
constitutional rule announced by the United States Supreme
Court.13 Taken together, these cases stand for the proposition
that the state court, ethics board, or other appropriate entity
can make and enforce clearly-established, generally
applicable rules of conduct to govern the conduct of judges
and lawyers in state courts.

        In re Merlo, the main case cited by the
Commonwealth in support of its actions here, is an illustrative
example of the Pennsylvania Supreme Court’s § 10 power.
17 A.3d 869 (2011). Though the Commonwealth asserts that
Merlo supports its claim, the run-of-the-mill attorney
discipline case is so dissimilar from the instant case that it
actually undercuts the Commonwealth’s positon. In Merlo, a
local judge who had been suspended for absenteeism and for
being abusive towards parties petitioned to set aside her
suspension on the ground that the Supreme Court did not
have the power to suspend her. Id. at 871. The state Supreme
Court had suspended the judge after concluding that the
Judicial Conduct Board had probable cause to file a formal
charge against her. That charge asserted various violations of
the Rules Governing Standards of Conduct of Magisterial
District Judges. In its decision, Pennsylvania Supreme Court
explained that an earlier amendment to the state constitution


11
  See Lenau v. Co-eXprise, Inc., 102 A.3d 423, 432–33 (Pa.
Super. Ct. 2014).
12
  See Wajert v. State Ethics Comm’n, 420 A.2d 439, 442 (Pa.
1980).
13
   See Commonwealth v. Hackett, 99 A.3d 11, 26 (Pa. 2014)
(interpreting Atkins v. Virginia, 536 U.S. 304 (2002), which
held that intellectually disabled people could not be executed,
but which initially gave states the ability to establish
procedures to assess whether capital defendants were
intellectual disabled).

                               13
had not stripped it of its general and broad power to supervise
attorneys and enforce the state ethics rules. Id.

       Merlo thus demonstrates how the Pennsylvania
Supreme Court regulates attorney discipline: by applying
general rules of conduct equally to all lawyers. The
additional cases cited by the Commonwealth also generally
support the position that the Pennsylvania Supreme Court has
retained the power to regulate the conduct of lawyers through
enforcement of the state’s ethical and conduct rules. See
Office of Disciplinary Counsel v. Jepsen, 787 A.2d 420, 424–
25 (Pa. 2002) (holding that the Court of Judicial Discipline
does not have exclusive authority over regulating lawyers’
conduct).14 It is clear that Pennsylvania courts and the state

14
  The cases relied on by the Commonwealth also explain that
courts themselves, not merely the state disciplinary board,
have the power to enforce the state ethical rules against
lawyers who appear before them. Slater v. Rimar, Inc., 338
A.2d 584, 587 (1975) (explaining that a judge may disqualify
an attorney appearing before him who is conflicted out of
representing his client); Am. Dredging Co. v. City of Phila.,
389 A.2d 568, 571–72 (1978) (noting that a trial court has the
power and duty to ensure that lawyers appearing before it
comply with the Code of Professional Responsibility, and
considering the merits of whether an attorney betrayed the
confidence of a client). Finally, the authority cited by the
Commonwealth makes clear that a state’s ability to regulate
lawyers is undoubtedly one of its important roles—though
that power is not without limits. See, e.g., Leis v. Flynt, 439
U.S. 438, 442–43 (1979) (holding that out-of-state attorneys
did not have a federal constitutional right to appear pro hac
vice in Ohio court); Bates v. State Bar of Ariz., 433 U.S. 350,
97 S. Ct. 2691, 2694 (1977) (holding that a state rule barring
lawyers from advertising their services was not challengeable
under the Sherman Act but also that the state rule, as applied,
violated the attorneys’ First Amendment free speech rights).
The Commonwealth also referred to Hoover v. Ronwin, 466
U.S. 558 (1984), and Goldfarb v. Va. State Bar, 421 U.S. 773
(1975), which involved challenges under the Sherman Act to
the grading of the Arizona bar exam and a fee schedule
published by a Virginia county bar, respectively. Neither
supports the Commonwealth’s argument that its state

                              14
disciplinary board have the authority to discipline any
attorney whose conduct so transcends the bounds of propriety
as to be sanctionable. However, none of the generally
applicable rules that regulate the conduct of Pennsylvania
lawyers were even cited in the disqualification orders before
us.15 To the extent that the Federal Community Defender’s
zealousness violates generally-applicable codes of conduct,
the appropriate remedy would appear to be enforcing those
codes of conduct in specific instances against specific
attorneys rather than systematically depriving condemned
prisoners of their counsel of choice as a matter of policy.
        The issue here is not whether the Pennsylvania
Supreme Court can enforce Pennsylvania’s ethical rules; it
surely can, but the Disqualification Orders in these cases were
not issued pursuant to a charge that the Federal Community
Defender violated a specific rule of conduct. Rather, the
question here is what rule or law is actually being enforced.
The Federal Community Defender argues that the
Commonwealth is impermissibly trying to enforce federal
law. The Commonwealth now relies upon a state law cause
of action. However, the Commonwealth has not directed us
to a previous instance where § 10 has been used to support
what it attempts in this case: enforcement of a specific rule
that is aimed directly at a single legal office or attorney based
on conduct which has not been found to violate any of

constitution is a proper basis of authority for the
disqualification motions in to this case.
15
   The Commonwealth argued at a hearing in the district court
in the Mitchell litigation that Pennsylvania Rule of
Professional Conduct 8.3(a) was the true basis of the
disqualification motion. That rule “instructs attorneys to
inform ‘the appropriate professional authority’ if he or she
‘knows that another lawyer has committed a violation of the
Rules of Professional Conduct that raises a substantial
question as to that lawyer's honesty, trustworthiness or fitness
as a lawyer.’” Mitchell, 2013 WL 4193960, at *14 (citing
204 Pa. Code § 8.3(a)). This is the only mention of an
existing Rule of Professional Conduct of which I am aware.
The Commonwealth appears to have abandoned this
argument on appeal.


                               15
Pennsylvania’s general rules governing the conduct of
lawyers. The absence of any such citation is understandable,
as I have not been able to find any such case. Therefore, even
if it were not preempted, the purported disqualification rule
here would not be authorized under state law.16

                       III.   Conclusion

       Though this dispute has been cloaked in claims of state
authority and appeals to principles of federalism, I am
unfortunately forced to conclude that this suit actually arises
out of simple animosity or a difference in opinion regarding
how capital cases should be litigated. Given the costs of
capital litigation and the very real stakes for the petitioners in
these cases, it is extremely regrettable that this debate has
now played out in our judicial forum.




16
   Like my colleagues, I recognize that the Pennsylvania
Supreme Court is the ultimate arbiter of the meaning of the
state constitution. However, neither the Majority Opinion nor
this opinion relies on an interpretation of state law. Moreover,
as explained, federal law preempts any state law cause of
action.

                               16